PER CURIAM.
In this direct criminal appeal, the public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Appellant has also filed a brief in proper person. Having carefully reviewed the entire record and considered the issues raised by appellant, we agree that no reversible error occurred. Accordingly, we affirm appellant’s convictions and sentences. However, we remand with directions that the costs imposed as to count two be stricken. Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995).
AFFIRMED and REMANDED, with directions.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.